Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, including the glossary attached as Schedule “A”,
(the “Agreement”) is entered into effective as of                     , 20    ,
by and between Schlumberger Limited, a Netherlands Antilles corporation (the
“Company”), and              (the “Director”). The Company and Director hereby
agree as follows:

 

1. Agreement to Serve.

 

Director agrees to serve or continue to serve, as the case may be, as a member
of the Board of Directors for so long as Director is duly elected and qualified
or until such time as Director resigns such membership.

 

2. Indemnification.

 

(a) Indemnification of Expenses. The Company shall indemnify Director against
any and all Expenses to the fullest extent permitted by law if Director was, is,
becomes or is threatened to be made a party to or witness or other participant
in a Claim by reason of (or arising in part out of) an Indemnifiable Event
irrespective of whether Director has ceased to be a director of the Company. If
any change after the date of this Agreement to any applicable law expands the
right of the Company to indemnify Director, it is the intent of the parties that
Director shall enjoy the greater benefits afforded by such change. If any change
in any applicable law narrows the right of the Company to indemnify Director, to
the extent not otherwise required by such law, such change shall have no effect
on this Agreement or the parties’ rights and obligations hereunder.

 

(b) Procedure for Indemnification. The Company agrees that within 30 days of the
receipt of a notice from Director (the “Notice Effective Date”) seeking
indemnification hereunder, the Company shall appoint a Reviewing Party to review
the request for indemnification. “Reviewing Party” shall mean any appropriate
person or body consisting of a member or members of the Company’s Board of
Directors or any other person or body appointed by the Board of Directors who is
not a party to the particular Claim for which Director is seeking
indemnification, or Independent Legal Counsel. The Reviewing Party shall be
selected by the Board of Directors unless there has been a Change in Control
since the effective date of this Agreement, in which case the Reviewing Party
shall be Independent Legal Counsel.

 

The Reviewing Party shall review the Claim for which Director is seeking
indemnification and shall make a determination in writing within 30 days of the
Notice Effective Date. Director shall be entitled to indemnification hereunder
unless the Reviewing Party shall have determined that Director is not permitted
to indemnification under applicable law. If, after such 30 days have passed,
there has been no determination by the Reviewing Party or if the Reviewing Party
determines that Director is not permitted to be indemnified in whole or in part,
Director shall have the right to commence litigation, in any court selected by
the Director, seeking an initial



--------------------------------------------------------------------------------

determination by a court or challenging any such determination by the Reviewing
Party or any aspect thereof, and the Company hereby consents to service of
process and to appear in any such proceeding. In any such proceeding, any
determination by the Reviewing Party shall not bind the court or create any
presumptions respecting Director’s beliefs or Director’s standard of conduct.
Any determination by the Reviewing Party shall otherwise be conclusive and
binding on the Company.

 

3. Indemnification Procedures and Conditions.

 

(a) Advancement of Expenses. The Company shall pay to Director all Expenses
incurred by Director in advance of the final disposition of the Claim (an
“Expense Advance”). All Expense Advances to be made pursuant to this Agreement
shall be paid by the Company to Director as soon as practicable and no later
than 30 days after written demand by Director for payment is given to the
Company.

 

(b) Conditions. The obligations of the Company to pay Expenses and make Expense
Advances are subject to the conditions that:

 

(i) if the review under Section 2(b) results in a determination that Director is
not permitted to be indemnified by the Company under applicable law, Director
shall reimburse the Company for all Expense Advances the Company made to
Director; the Director’s obligation to reimburse the Company for any Expense
Advance shall be unsecured and interest free; and

 

(ii) Director gives the Company (1) notice in writing as soon as practicable of
any Claim made against Director for which indemnification shall or could be
sought under this Agreement, and (2) such information and cooperation as the
Company may reasonably require and which is in Director’s power to give.

 

(c) No Presumptions. For the purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Director did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

 

(d) Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether the Director is entitled to be indemnified hereunder,
the burden of proof shall be on the Company to establish that Director is not so
entitled.

 

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to pay the Expenses of any Claim, the Company, if appropriate, shall be entitled
to assume the defense of such Claim, with counsel approved by Director, upon
written notice to Director. Thereafter, the Company shall not be liable to
Director under this Agreement for any subsequent fees of separate counsel unless
(i) Director reasonably concludes that there may be a conflict of interest
between the Company and Director in the conduct of any such defense, or (ii) the
Company ceases to retain counsel to defend such Claim.

 

2



--------------------------------------------------------------------------------

4. Non-exclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which Director may be otherwise entitled.

 

5. No Duplication of Payments. The Company shall not be liable under this
Agreement to indemnify Director to the extent Director has actually received
payment (under any insurance policy, certificate of incorporation, by-law or
otherwise) of amounts otherwise indemnifiable hereunder.

 

6. Partial Indemnification. If Director is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Director for the
portion of such Expenses to which Director is entitled.

 

7. Liability Insurance. From the effective date of this Agreement, the Company,
at its sole expense, shall maintain in force, for the benefit of Director in
common with all other directors and officers of the Company, directors’ and
officers’ liability insurance with an aggregate policy limit of such amount as
is reasonable with regard to the potential liability faced by the directors and
officers of the Company and in light of prevailing insurance conditions.
Director shall be covered by such policies in such a manner as to provide
Director the same rights and benefits as are accorded to the most favorably
insured of the Company’s directors.

 

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) to indemnify or advance Expenses to Director with respect to Claims
initiated or brought voluntarily by Director and not by way of defense, except:

 

(i) with respect to actions or proceedings brought to establish or enforce a
right to indemnification under this Agreement or otherwise relating to Claims
for Indemnifiable Events,

 

(ii) in specific cases if the Board of Directors has approved the initiation or
bringing of such Claim, or

 

(iii) as otherwise as required under applicable law, regardless of whether
Director ultimately is determined to be entitled to such indemnification,
Expense Advance or insurance recovery, as the case may be;

 

(b) to indemnify Director for any expenses incurred by the Director with respect
to any proceeding instituted by Director to enforce or interpret this Agreement,
if a court of competent jurisdiction determines that each of the material
assertions made by the Director in such proceeding was not made in good faith or
was frivolous; and

 

3



--------------------------------------------------------------------------------

(c) to indemnify Director for expenses and the payment of profits arising from
the purchase and sale by Director of securities in violation of Section 16 of
the United States Securities Exchange Act of 1934, as amended, or the rules and
regulations promulgated thereunder, or any similar successor statute, rules or
regulations.

 

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Director,
Director’s estate, spouse, heirs, executors or personal or legal representatives
after the expiration of two years from the date of accrual of such cause of
action, and any claim or cause of action of the Company shall be extinguished
and deemed released unless asserted by the timely filing of a legal action
within such two-year period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.

 

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

11. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company, estate, spouse, heirs, executors and
personal and legal representatives. The Company shall cause any successor,
whether direct or indirect, to expressly assume the obligations of the Company
hereunder. This Agreement shall continue in effect regardless of whether
Director continues to serve as a director of the Company or of any other
enterprise at the Company’s request.

 

12. Notice. If either the Director or the Company receives any notice of the
commencement of a Claim naming or involving Director and relating to an
Indemnifiable Event, the party receiving the notice shall notify the other party
promptly of such receipt. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand, on the date of such receipt, (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the date postmarked or (iii) if delivered by facsimile transmission, on
the date of such receipt when received prior to 5:00 p.m. local time, otherwise
on the date following such receipt. Addresses for notice to either party are as
shown on the signature page of this Agreement, or as subsequently modified by
written notice.

 

13. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable. The remaining provisions shall
remain enforceable to the fullest extent permitted by law and, to the fullest
extent possible, shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.

 

4



--------------------------------------------------------------------------------

14. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the Netherlands Antilles,
without regard to the conflict of laws principles thereof.

 

15. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Director, who shall execute all documents required and shall do all acts that
may be necessary to secure such rights and to enable the Company effectively to
bring suit to enforce such rights.

 

16. Amendment and Waiver. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

17. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

AGREED TO AND ACCEPTED:   SCHLUMBERGER LIMITED

By:

 

 

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Name:

     

Name:

   

Title:

     

Title:

   

Address:

     

Address:

   

Fax:

     

Fax:

   

 

5



--------------------------------------------------------------------------------

Schedule “A”

 

Glossary

 

For the purposes of this Agreement, the following terms will have the
definitions assigned below:

 

(a) “Board of Directors” means the board of directors of the Company.

 

(b) a “Change of Control” means a change in control of the Company which shall
be deemed to have occurred if at any time (i) any entity, person or organization
is or becomes the legal or beneficial owner, directly or indirectly of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding shares without the prior approval of at least
two thirds of the members of the Board of Directors in office immediately prior
to such entity, person or organization attaining such percentage interest; (ii)
the Company is a party to a merger, consolidation, share exchange, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
in office thereafter; or (iii) during any 15-month period, individuals who at
the beginning of such period constituted the Board of Directors (including for
this purpose any new director whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors.

 

(c) “Claim” means any threatened, pending or completed action, suit, proceeding,
arbitration, or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that Director in good faith believes might lead to the
institution of any action, suit, proceeding, arbitration or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
otherwise.

 

(d) “Expenses” means:

 

(i) any and all expenses, including attorneys’ fees and all other costs,
expenses and obligations incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in, any action, suit, proceeding,
arbitration, alternative dispute resolution mechanism, hearing, inquiry or
investigation;

 

(ii) any and all judgments, fines, penalties and amounts paid in settlement (if
such settlement is approved in advance by the Company, which approval shall not
be unreasonably withheld) of any Claim, including all interest, assessments and
other charges paid or payable in connection with or in respect thereof,
including excise taxes assessed with respect to any employee benefit plan; and

 

A-1



--------------------------------------------------------------------------------

(iii) any federal, state, local or foreign taxes imposed on the Director as a
result of the actual or deemed receipt of any payments under this Agreement.

 

(e) “Indemnifiable Event” means any event or occurrence related to the fact that
Director is or was a director, officer, partner, employee, trustee, agent or
fiduciary of the Company, or any subsidiary of the Company, or is or was serving
at the request of the Company as a director, officer, partner, employee,
trustee, agent or fiduciary of any other corporation, partnership, joint
venture, trust or other enterprise, which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary while serving
in such capacity, or by reason of any action or inaction on the part of Director
in such capacity.

 

(f) “Independent Legal Counsel” means an attorney or firm of attorneys, “av” or
better rated by Martindale-Hubbell, having no previous employment,
attorney-client or other relationship with the Company or Director selected by
Director and consented to in writing by the Company, which consent shall not be
unreasonably withheld. In the event that the parties can not agree on the
selection of the Independent Legal Counsel, such counsel shall be drawn by lot
from a selection of at least four law firms having more than fifty attorneys and
an “av” or better rating by Martindale-Hubbell, two of which firms shall be
chosen by the Company and two of which shall be chosen by Director. The drawing
shall be done in the presence of both parties or their legal counsel, as each
party may elect.

 

A-2